Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2004

Staggers v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4507




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Staggers v. Comm Social Security" (2004). 2004 Decisions. Paper 488.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/488


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 03-4507


                                   DAVID STAGGERS,
                                                 Appellant
                                          v.

                     JO ANNE B. BARNHART, COMMISSIONER
                   OF THE SOCIAL SECURITY ADMINISTRATION
                                  ____________

              APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             (D.C. Civ. No. 02-cv-02593 )
                    District Judge: Honorable James K. Gardner
                                    ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 16, 2004
                Before: SLOVITER, BARRY and WEIS, Circuit Judges.
                                 Filed July 19, 2004
                                   ____________

                                         OPINION


WEIS, Circuit Judge.

              Claimant was granted SSI benefits as of March 9, 1999 when he attained

the age of 55 years. His claim in this case is for past due benefits for Social Security

Disability and/or SSI for the period beginning on December 30, 1993.



                                              1
              Claimant was born in 1944 and has a sixth-grade education. He was

previously employed as a laborer in the construction industry.

              Following the standard pattern of evaluating the claimant’s ability to work,

the ALJ at the fifth step found that claimant was unable to return to his previous heavy

labor employment. After reviewing the exhibits and hearing evidence from a medical

expert, as well as a vocational expert, the ALJ determined that claimant could perform

such jobs as a light-duty hand packer or packager, a light-duty hand trimmer or cutter, and

a general laborer at both the light and sedentary levels. These findings took into account

the claimant’s need for the option to sit or stand as described by the medical expert.

              The decisions of both the ALJ and the magistrate judge detail the claimant’s

medical history. We need not repeat it here. Essentially, the record established that

claimant suffers from hypertension, hypertensive-cardiovascular disease, discogenic

disease of the lumbar spine, and very limited vision in the left eye. The medical reports

noted that claimant had not been taking the medication prescribed for his hypertension.

During the hearing, Dr. Lewis testified that claimant had the ability to perform light work

with a sit or stand option.

              On appeal to the District Court, the case was assigned to a magistrate judge

who prepared a comprehensive report and recommended that summary judgment be

granted to the Commissioner. The District Judge adopted the report and entered

judgment for the defendant.



                                             2
              On appeal to this Court, claimant contends that the ALJ failed to consider

the erosion of the occupational base and its significance. Claimant also argues that there

was insufficient evidence to support the ALJ’s finding that he could perform light and

sedentary jobs.

              Claimant relies on Boone v. Barnhart, 353 F.3d 203 (3d Cir. 2004), where

we remanded for further proceedings. In that case, we said, “we shall not interpret SSR

83-12 to mandate reversal whenever the ALJ does not set out specific findings concerning

the erosion of the occupational base if, as here, the ALJ has received the assistance of a

vocational expert in considering the more precise question whether there are a significant

number of jobs in the economy that the claimant can perform.” Id. at 210.

              In the case before us, the ALJ had the benefit of vocational expert

testimony, particularly with respect to the limitations imposed by the sit or stand option.

We conclude that Boone is distinguishable and does not control the outcome here. See

also Jones v. Barnhart, 364 F.3d 501, 506 n.6 (3d Cir. 2004).

              From our review of the record, we are persuaded that the ALJ did not err in

concluding there were a substantial number of light and sedentary jobs in the national

economy that claimant can perform.

              Accordingly, we will affirm the judgment of the District Court.




                                              3